Case 1:21-cr-00003-RCL Document 6-1 Filed 02/03/21 Page 1 of 8

EXHIBIT A
Case 1:21-cr-00003-RCL Document 6-1 Filed 02/03/21 Page 2 of 8

 

Tony Bretz

From: ; Albert Watkins

Sent: Tuesday, February 02, 2021 1:01 PM

To: Tony Bretz

Subject: FW: Jacob Chansley (Inmate) 21-112 BB MF
Attachments: DCDC 376365.pdf

From: Glover, Eric (DOC) [mailto:eric.glover@dc.gov]

Sent: Tuesday, February 02, 2021 10:39 AM

To: Albert Watkins <al@kwklaw.net>

Ce: Wilson, Michelle (DOC) <michelle.wilson@dc.gov>; Lauren Pope <Lauren_Pope@dcd.uscourts.gov>
Subject: RE: Jacob Chansley (Inmate) 21-112 BB MF

Counsel:

Please see the attached denial of your client’s request for an organic diet. Per the denial, your client failed to identify a
“faith/belief” upon entering DOC’s custody and DOC’s Religious Services staff were “unable to find any religious merit
pertaining to organic food or diet for Shamanism Practitioner.” Again, if you have any documents demonstrating that your
client requires an organic diet, please forward them to my attention. ‘

Also, based on information and belief, contrary to your assertions, your client has not gone seven days without cating. If
you have any additional questions, please do not hesitate to contact me.

Regards,

Eric S. Glover

General Counsel

District of Columbia:
Department of Corrections
2000 14" Street, N.W.
‘Seventh Floor

Washington, D.C. 20009
Phone: (202) 671-0088
Office Cell: (202) 286-8736
Fax: (202) 671-2514

~ el 1
D& spac
—.*
Confidentiality Notice: This message is being sent by or on behalf of a lawyer. It is intended exclusively for the
individual-or entity to which it is addressed. This communication may contain information that is proprietary, privileged
or confidential, or otherwise legally exempt from disclosure. If you are not the named addressee, you are not authorized to

read, print, retain, copy, or disseminate this message or any part of it. If you have received this message in error, please
notify the sender immediately by email and delete all copies of the message.

Metadata: This email transmission and any accompanying material may contain embedded metadata. Any included
metadata is confidential or privileged information and is not intended to be viewed by a non-client recipient.

From: Albert Watkins [mailto:al@kwklaw.net]
Sent: Monday, February 1, 2021 2:46 PM .
To: Glover, Eric (DOC) <eric.glover@dc.gov>
Case 1:21-cr-00003-RCL Document 6-1 Filed 02/03/21 Page 3 of 8

Lauren Pope <Lauiren Pope@dcd.uscourts.pov>
Subject: Re: Jacob Chansley (Inmate) 21-112 BB MF

 

CAUTION: This email originated from outside of the DC Government. Do not click on links or open attachments unless you recognize
the sender and know that the content is safe. If you believe that this email is suspicious, please forward to phishing @dc.gov for
additional analysis by OCTO Security Operations Center (SOC).

 

 

lam in St. Louis. —

My client is from Phoenix.

My client is presently in D.C.

| have only been able to speak with my client on an unmonitored call of limited duration twice.

| have zero medical records and at this time have zero ability to garner a signed medical authorization from my client.

| respectfully suggest the fact my client is in his seventh plus day of no food supports the proposition there is a dietary
need of import.

Sent from my iPhone

Albert S. Watkins LC

Kodner Watkins, LC

7733 Forsyth Blvd., Suite 600
St. Louis, Missouri 63105
314-727-91111
314-727-9110 Facsimile
albertswatkins@kwklaw.net

www.kwklaw.net

**PRIVACY NOTICE**

Thistransmission including its attachments, is from the law firm of Kodner Watkins, LC. This electronic
communication contains information that is confidential and is protected by the attorney-client or
attorney work product privileges. If you receive this transmission and/or its attachments and you are
not the intended recipient, promptly delete this message and please notify the sender of the delivery
error by return e-mail or please call the sender at 314-727-9111. You are specifically instructed that you
may not forward, print, copy or distribute or use the information in this message if you are not the
intended designated recipient. , : ,
**SECURITY NOTICE**

The Missouri Bar and The Missouri Supreme Court Rules require all Missouri attorneys to notify all E-
Mail recipients that (1) E-Mail communication is not a secure method of communication; (2) any E-Mail
that is sent to you or by you may be copied and held by any or all computers through which it passes as
it is transmitted; and, (3) persons not participating in our communication may intercept our
communications by improperly accessing either of our computers or another computer unconnected to
either of us through which the E-Mail is passed. | am communicating with you by E-Mail at your request
Case 1:21-cr-O0003-RCL Document 6-1 Filed 02/03/21 Page 4 of 8

and with your consent. In the event you do not wish this form of communication in the future, upon
your notification of same, no further E-Mail communication will be forthcoming.

On Feb 1, 2021, at 1:32 PM, Glover, Eric (DOC) <eric.glover@dce.gov> wrote:

Counsel,

Please note that your client only submitted his request for an organic diet on Wednesday of last week. As
I referenced in my previous e-mail, his request is under review by DOC’s Program and Case Management
team, and as soon as they make a determination regarding the request, your client will be notified. Also,
based on information and belief, your client has eaten since being placed in DOC’s custody. Finally, it
would be greatly appreciated if you could provide me with any materials or medical records in your
possession demonstrating that your client requires an organic diet.

Regards,

Eric S. Glover

General Counsel

District of Columbia

Department of Corrections

2000 14" Street, N.W.

Seventh Floor

Washington, D:C. 20009

Phone: (202) 671-0088

Office Cell: (202) 286-8736

Fax: (202) 671-2514

<image001.jpg> :

Confidentiality Notice: This message is being sent by or on behalf of a lawyer. It is intended exclusively
for the individual or entity to which it is addressed. This communication may contain information that is
proprietary, privileged or confidential, or otherwise legally exempt from disclosure. If you are not the
named addressee, you are not authorized to read, print, retain, copy, or disseminate this message or any ~
part of it. If you have received this message in error, please notify the sender immediately by email and
delete all copies of the message.

Metadata: This email transmission and any accompanying material may contain embedded
metadata. Any included metadata is confidential or privileged information and is not intended to be
viewed by a non-client recipient.

From: Albert Watkins <al@kwklaw.net>

Sent: Monday, February 1, 2021 1:35 PM

To: Glover, Eric (DOC) <eric,glover@dc.zov>

Cc: Wilson, Michelle (DOC) <michelle.wilson@dc.gov>; 'Paschall, Kimberly (USADC)'
<Kimberly.Paschall@usdoj.gov>; 'Lauren Pope’ <Lauren Pope@ded.uscourts.gov>
Subject: RE: Jacob Chansley (Inmate) 21-112 BB MF

 

 

 

 

CAUTION: This email originated from outside of the DC Government. Do not click on links or open attachments
unless you recognize the sender and know that the content is safe. If you believe that this email is suspicious,
please forward to phishing@dc.gov for additional analysis by OCTO Security Operations Center (SOC).

 

Dear Mr. Glover:

 
Case 1:21-cr-00003-RCL Document 6-1 Filed 02/03/21 Page 5 of 8

First, permit this to confirm | am very respectful of your schedule. | greatly appreciate the time given to
address this matter.

That being said, | have just received confirmation that Mr. Chansley has yet to hear from anyone
regarding his request for organic food, an accommodation which was promptly provided when my client
surrendered himself to federal authorities in Phoenix.

It has now been a full seven days since my client has eaten food.
is there anything | can do to assist in expediting undertakings in this regard? The situation is grave.

During arraignment, the presiding Judge suggested | reach out to you in this regard. | am desirous of
avoiding having to eat into the Court’s time to address issues relating to sustenance.

Please advise.
Again, thank you very much for you time and attention in this regard.
Very truly yours, '

Albert S. Watkins, LC

,Kodner Watkins, LC .

‘7733 Forsyth Bivd., Suite 600

St. ‘Louis, MO 63105

Phone: 314-727-9111
Email: albertswatkins@kwklaw.net

**PRIVACY NOTICE*™*

This electronic transmission/communiqué/message including its attachments, is from the law firm of
Kodner Watkins, LC. This electronic communication contains information that is confidential and is
protected by the attorney-client or attorney work product privileges. If you receive this transmission and/or
its attachments and you are not the intended recipient, promptly delete this message and please notify
the sender of the delivery error by return e-mail or please call the sender at 314-727-9111. You are
specifically instructed that you may not forward, print, copy or distribute or use the information in this
message if you are-not the intended designated recipient. - .

*“SECURITY NOTICE**

The Missouri Bar and The Missouri Supreme Court Rules require all Missouri attorneys to notify all E-Mail
recipients that (1) E-Mail communication is not a secure method of communication; (2) any E-Mail that is
sent to you or by you may be copied and held by any or all computers through which it passes as it is
transmitted; and, (3) persons not participating in our communication may intercept our communications by
improperly accessing either of our computers or another computer unconnected to either of us through
which the E-Mail is passed. | am communicating with you by E-Mail at your request and with your
consent. In the event you do not wish this form of communication in the future, upon your notification of
same, no further E-Mail communication will be forthcoming.

From: Glover, Eric (DOC) [mailto:eric.glover@dc.gov]
Sent: Monday, February 01, 2021 8:11 AM
To: Albert Watkins <al@kwklaw.net>
Case 1:21-cr-00003-RCL Document 6-1 Filed 02/03/21 Page 6 of 8

Cc: Wilson, Michelle (DOC) <michelle.wilsan@dc.gov>
Subject: RE: Jacob Chansley (Inmate) 21-112 BB MF

 

Counsel,

I have been informed that your client has placed a request for organic meals with the DOC’s Program and
Case Management staff. Once the Program and Case Management team has completed its review of your
client’s request, he will be notified of its decision.

Regards,

Eric S. Glover

General Counsel

District of Columbia

Department of Corrections

2000 14" Street, N.W.

Seventh Floor

Washington, D.C. 20009

Phone: (202) 671-0088

Office Cell: (202) 286-8736

Fax: (202) 671-2514

<image001 .jpg>

Confidentiality Notice: This message is being sent by or on behalf of a-lawyer. It is intended exclusively
for the individual or entity to which it is addressed. This communication may contain information that is
proprietary, privileged or confidential,.or otherwise legally exempt from disclosure. If you are not the
named addressee, you are not authorized to read, print, retain, copy, or disseminate this message or any
part of it. If you have received this message in error, please notify the sender immediately by email and
delete all copies of the message.

Metadata: This email transmission and any accompanying material may contain embedded
metadata. Any included metadata is confidential or privileged information and is not intended to be
viewed by a non-client recipient.

From: Albert Watkins <al@kwklaw.net>

Sent: Saturday, January 30, 2021 7:17 PM

To: Glover, Eric (DOC) <eric.glover@dc.gov>
Subject: Jacob Chansley (Inmate) 21-112 BB MF

 

 

CAUTION: This email originated from outside of the DC Government. Do not click on links or open attachments
unless you recognize the sender and know that the content is safe. If you believe that this email is suspicious,
please forward to phishing@dc.gov for additional analysis by OCTO Security Operations Center (SOC).

 

Dear Mr. Glover:

| left a message for you on your voicemail yesterday immediately following the arraignment of Mr.’
Chansley.

As noted, the judge suggested | contact you address the organic food needs of Mr. Chansley in lieu of a
motion.

| understand you may not have been able to address this yesterday afternoon. That being said, |am
advised my client has. It eaten since last Monday.

 
Case 1:21-cr-00003-RCL Document 6-1 Filed 02/03/21 Page 7 of 8

| am uncertain whether you have access to your email over weekends. My cell number is 314-283-5736.
Please feel free to call me if | can be of assistance in this regard.

Given the pressing reality that Mr. Chansley has nothing had any suspense for almost one week, time is
of the essence.

| am grateful for the your attention to this matter and look forward to the favor of a prompt reply.

Very truly yours,

Sent from my iPhone

Albert S. Watkins LC

Kodner Watkins, LC

7733 Forsyth Blvd., Suite 600
St. Louis, Missouri 63105
314-727-91111
314-727-9110 Facsimile
albertswatkins@ kwklaw.net
www.kwklaw.net

**PRIVACY NOTICE** . .
Thistransmission including its attachments, is from the law firm of Kodner Watkins, LC.
This electronic communication contains information that is confidential and is protected
by the attorney-client or attorney work product privileges. If you receive this
transmission and/or its attachments and you are not the intended recipient, promptly
delete this message and please notify the sender of the delivery error by return e-mail
or please call the sender at 314-727-9111. You are specifically instructed that you may
not forward, print, copy or distribute or use the information in this message if you are
not the intended designated recipient.

**SECURITY NOTICE**

The Missouri Bar and The Missouri Supreme Court Rules require all Missouri attorneys
to notify all E-Mail recipients that (1) E-Mail communication is not a secure method of
communication; (2) any E-Mail that is sent to you or by you may be copied and held by
any or all computers through which it passes as it is transmitted; and, (3) persons not
participating in our communication may intercept our communications by improperly
accessing either of our computers or another computer unconnected to either of us
through which the E-Mail is passed. | am communicating with you by E-Mail at your
request and with your consent. In the event you do not wish this form of
communication in the future, upon your notification of same, no further E-Mail
communication will be forthcoming.
Case 1:21-cr-00003-RCL Document 6-1 Filed 02/03/21 Page 8 of 8
